EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew May on February 28, 2022.

The application has been amended as follows (please reference the claims filed with the RCE on February 17, 2022): 


Claims 11-20 are canceled.

In Claim 2:
Line 2, before “article of footwear” insert --assembled--

In Claim 22:
Line 3, before “article of footwear” insert --assembled--

In Claim 23:
Line 3, before “article of footwear” insert --assembled--

In Claim 27:
Line 2, before “article of footwear” insert --assembled--

Claims 1-3, 7, 22-24 and 27 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to change the invention from “an article of footwear” to “a kit of parts” that comprises both “an assembled article of footwear” and “a steaming bag”.  The closest prior art of record is to Vattes et al. (hereinafter “Vattes”) (US 2007/0199210), which is silent to there being a steaming bag, and further silent to the formation of its disclosed article of footwear being formed with a steaming operation. When interpreting the “steaming bag” in light of the context provided in the present application’s Specification, it would not have been obvious to one with ordinary skill in the art at the time of the invention for the footwear of Vattes to be compiled within a kit that also includes a steaming bag, since Vattes is not concerned with any act of steaming the footwear.  Accordingly, claims 1-3, 7, 22-24 and 27 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732